Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-2, 4-7, 9-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records Hufferd (US 2006/0013251) and Wood et al. (US 2017/0324704) does not disclose or render obvious the claim limitations including “receiving the incoming packet from an initiator device, the incoming packet encapsulated by the initiator device using an Internet Small Computer Systems Interface (SCSI) extension for remote direct memory access (RDMA) (iSER) of the initiator device;
decapsulating the incoming packet to access a Small Computer Systems Interface (SCSI read command indicating an input/output (I/O) operation to perform at the distributed storage system;
allocating a data structure scatter-gather list in a memory of the target device for storing data received from the distributed storage system as a result of performance of the I/O operation; storing the data in the scatter-gather list; encapsulating the data in the scatter-gather list to generate a SCSI DATA- IN PDU including the data, wherein the SCSI DATA-IN PDU is stored in the scatter-gather list; encapsulating the SCSI DATA-IN PDU to generate an outgoing iSCSI protocol data unit (PDU) including the SCSI DATA-IN PDU, wherein the outgoing iSCSI PDU is stored in the scatter-gather list; assigning ownership of the scatter-gather list storing the iSCSI PDU to an iSER of the target device; encapsulating, by the iSER of the target device, the iSCSI PDU to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462